ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Terada et al. (US 20050201666 A1) discloses, an optical module made up of an optical element, a protective component for protecting an optical transmission medium to be optically coupled to the optical element and an electric wiring formed on the protective component in conjunction with the optical element.  This can reduce the number of principal components constituting the optical module, which realizes a small-size and low-cost optical module.
Higuma et al. (US 20020128539 A1) discloses, an endoscope suitable for autoclave sterilization includes an insertion section having an objective lens section disposed at the extreme end thereof for focusing a subject image and an eyepiece section located on the base end side of the inserting section and including at least an eyepiece lens.  an image guide fiber is disposed in the bundle for transmitting the subject image in an observation section focused by the objective lens section.  An eyepiece lens unit is disposed in the eyepiece section, the eyepiece lens unit causing the eyepiece lens to confront the base end structure whose hermetic seal level is higher than the watertight seal level of the shell of the endoscope.  A focus position changing means is disposed to the eyepiece lens unit to change the focus position of the eyepiece lens.  The eyepiece section is so constructed and/or assembled that the autoclave sterilization process does not cause water vapor or the like to adversely affect the operability of the eyepiece section.
Azdasht (US 20140027418 A1) discloses, a method for electrically contacting terminal faces of two substrates, such as a chip and a carrier substrate, includes two successive phases.  In 
Ebeling et al. (US 6773169 B2) discloses, a method for coupling a surface-oriented opto-electronic element, particularly, a VCSEL laser diode, an LED, or a photodiode, with an optical fiber and an opto-electronic element for carrying out such a method, the opto-electronic element having a rotationally symmetrical protruding structure disposed symmetrically with respect to the optically active zone of the opto-electronic element, includes the steps of wetting the butt of the fiber and/or the protruding structure of the opto-electronic element with a transparent adhesive, moving the opto-electronic element and/or the fiber toward each other such that a substantially frictionless movement of at least one of the element and fiber can occur, waiting for a self-centering of the fiber and the protruding portion; and waiting for or bringing about a hardening of the adhesive for purposes of fixing the now-centered configuration between the fiber and the protruding portion. 
Azdasht (US 6713714 B1) discloses, a device for thermally connecting the terminal areas (26, 27) of a contact substrate (11) to the terminal areas (28, 29) of a carrier substrate (12), where the substrates (11, 12) are, in order to produce the connection, arranged in a connecting position such that the terminal areas (26, 28; 27, 29) are situated opposite one another in the plane of the connection, where the contact substrate (11) is heated to the connecting temperature from its rear 
Economikos (US 5904868 A) discloses, a laser tool for securing or removing a component from a semiconductor substrate includes a light-transmissive bonding tip having an opening to accommodate a central portion of the component inner and outer walls of the tip being coated with a light reflective material, a portion of the end of the tip being coated with a light absorptive material, so that peripheral areas of the component are locally heated by the tip to mount or remove the component. 
Freedman (US 5227604 A) discloses, an atmospheric pressure gaseous flux-assisted laser reflow soldering system provides a means of finely controlled soldering while eliminating post-soldering cleanup with environmentally damaging cleaning agents.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney John Janick on 01/12/2022. The application has been amended as follows:
In claim 1:
In line 7, after “an elastic transparent member”, insert “formed from a single material”,
In line 8, before “transparent member”, insert “elastic”,

In line 9, after “the presser”, insert “and extending downwardly below the two separate and opposing sidewalls”, 
In line 10, after “the product,” insert “the two separate and opposing sidewalls extending upwardly above the elastic transparent member and defining an open end of the slot,”,
In line 10, after “directly fixedly attached to the”, insert “two separate and opposing”,
In line 14, after “a laser”, insert “having an end arranged within the open end of the slot and adjacent the elastic transparent member, the laser”,
In line 14, after “through the”, insert “elastic”.
The amendments above result in amended claim 1 to appear as (deletions strikethrough, and insertions underlined):
1.	(Currently Amended) A laser soldering system, comprising:
a moving system having a robot arm with multiple degrees of freedom;
a gripper mounted on the robot arm, the gripper gripping an object and placing the object at a target location on a product to be soldered, the gripper defining two opposing surfaces oriented parallel with one another and extending in a longitudinal direction for gripping two opposite sides of the object therebetween;
a presser mounted on the robot arm and having an elastic transparent member formed from a single material, the elastic transparent member fixedly attached to the presser and arranged within a slot defined between two separate and opposing sidewalls of the presser and extending downwardly below the two separate and opposing sidewalls for directly contacting a top surface of the object and pressing the object against the product, the two separate and opposing sidewalls extending upwardly above the elastic transparent member and defining an open end of the slot, the elastic transparent member directly fixedly attached to the two separate and opposing sidewalls of the slot, the slot extending in the longitudinal direction transverse to a pressing direction of the presser and generally parallel with a longitudinal axis of the object, the gripper being moveable independently of the presser; and
a laser having an end arranged within the open end of the slot and adjacent the elastic transparent member, the laser emitting a laser beam through the elastic transparent member to solder the object to the target location while the object is pressed against the product.
In claim 8:
In line 1, after “wherein the”, insert “elastic”.
In claim 30:
In line 1, after “wherein the”, insert “elastic”.
In claim 31:
In line 2, after “body of the”, insert “elastic”.
In claim 34:
In line 2, after “aligns with the”, insert “elastic”.
In claim 37:
In line 7, after “an elastic transparent member”, insert “formed from a single material”,
In line 8, after “between”, insert “two separate and”,
In line 8, before “transparent member”, insert “elastic”,
In line 9, after “directly fixedly attached to the”, insert “two separate and opposing”,
In line 9, after “the presser and ”, insert “extending downwardly below the two separate and opposing sidewalls for”, 
In line 10, after “the product,” insert “the two separate and opposing sidewalls extending 
In line 12, after “within the”, insert “open end of the”,
In line 12, after “to the”, insert “elastic”.
In line 13, after “through the”, insert “elastic”.
The amendments above result in amended claim 37 to appear as (deletions strikethrough, and insertions underlined):
37.	(Currently Amended) A laser soldering system, comprising:
a moving system having a robot arm with multiple degrees of freedom;
a gripper mounted on the robot arm, the gripper gripping an object and placing the object at a target location on a product to be soldered, the gripper defining two opposing surfaces oriented parallel with one another and extending in a longitudinal direction for gripping two opposite sides of the object therebetween;
a presser mounted on the robot arm and having an elastic transparent member formed from a single material and arranged in a slot defined between two separate and opposing sidewalls of the presser, the elastic transparent member directly fixedly attached to the two separate and opposing sidewalls of the presser and extending downwardly below the two separate and opposing sidewalls for directly contacting a top surface of the object and pressing the object against the product, the two separate and opposing sidewalls extending upwardly above the elastic transparent member and defining an open end of the slot, the gripper being moveable independently of the presser; and
a laser having an end arranged within the open end of the slot and directly adjacent to the elastic transparent member, the laser emitting a laser beam through the elastic transparent member to solder the object to the target location while the object is pressed against the product.
In claim 38:
In line 6, after “between two”, insert “separate and”,
In line 8, after “between the”, delete “and”,
In line 10, after “the product,” insert “the two separate and opposing sidewalls extending upwardly above the elastic transparent member and defining an open end of the slot,”,
In line 10, before “transparent member”, insert “elastic”,
In line 11, after “a body”, insert “formed from a single material and”, 
In line 11, after “protruding”, insert “downwardly”,
In line 11, after “longitudinal slot”, insert “and below the two separate and opposing sidewalls”, 
In line 13, after “longitudinal end of the”, insert “elastic”.
In line 13, after “the exposed end of the”, insert “elastic”.
In line 20, after “a laser”, insert “having an end arranged within the open end of the slot and adjacent the elastic transparent member, the laser”,
In line 20, before “transparent member”, insert “elastic”.
The amendments above result in amended claim 38 to appear as (deletions strikethrough, and insertions underlined):
38.	(Currently Amended) A laser soldering system, comprising:
a moving system having a robot arm with multiple degrees of freedom;
a gripper mounted on the robot arm, the gripper defining two opposing surfaces for gripping two opposite sides of an object therebetween and placing the object at a target location on a product to be soldered;
a presser mounted on the robot arm, the presser defining a longitudinal slot between two separate and opposing sidewalls thereof;
an elastic transparent member arranged within the longitudinal slot [[and]] between the two separate and opposing sidewalls of the presser and configured to directly contact a top surface of the object and press the object against the product, the two separate and opposing sidewalls extending upwardly above the elastic transparent member and defining an open end of the slot, the elastic transparent member including:
a body formed from a single material and protruding downwardly from the longitudinal slot and below the two separate and opposing sidewalls of the presser, the body extending in the longitudinal direction of the slot, the slot defining an open lateral end exposing a longitudinal end of the elastic transparent member, the exposed end of the elastic transparent member aligned with the open end of the slot; and
an arc recess surface defined on an end of the body for engaging with the object, the arc recess surface extending in the longitudinal direction of the slot and generally parallel with a longitudinal axis of the object and transverse to a pressing direction of the presser, wherein the opposing surfaces of the gripper are oriented parallel with the longitudinal axis of the object; and
a laser having an end arranged within the open end of the slot and adjacent the elastic transparent member, the laser emitting a laser beam through the elastic transparent member to solder the object to the target location while the object is pressed against the product.
In claim 42:
In lines 2 and 3, delete “the opposing sidewalls of the presser extend above the transparent member; and an end of”,
In line 3, after “with the”, insert “elastic”.
In claim 46:
In line 1, after “wherein”, replace “the” with “an”, 
In line 2, before “end of the slot”, delete “longitudinal” and replace with “lateral”,
In line 2, before “transparent member”, insert “elastic”.
In claim 47:
In line 2, before “transparent member”, insert “elastic”, 
In line 2, before “end of the slot”, insert “lateral”.
Cancel claims 44 and 48.

Reasons for Allowance
Allowance of claims 1, 4-10, 15, 17, 29-31, 34-35, 37-39, 42-43, 45-47 is indicated because the prior art of record (Shindo in view of Johnson and in further view of Bullock and Liskow) do not disclose/suggest the combination of “a gripper is mounted on a robot arm of a laser soldering system to grip and place a to be soldered object at a target place location on a product” in combination with “two separate and opposing sidewalls of a presser connected to the robot arm defined a slot so as an elastic transparent member formed from a single material that is positioned within the slot by directly fixedly attaching to the two separate and opposing sidewalls, wherein the elastic transparent member is extending downwardly below two separate and opposing sidewalls of the presser for directly contacting on a top surface of the to be soldered object, and wherein the two separate and opposing sidewalls are extending upwardly above the elastic transparent to define an open end of the slot such that an end of a laser is configured to arrange within the open of the slot and adjacent the elastic transparent member and the laser emitting a laser beam through the elastic transparent member to solder the object to the target location while the object is pressed against the product” as cited in claims 1, 37, and 38.
The prior art of record (Shindo in view of Johnson and in further view of Bullock, and Liskow) do not disclose the combination of elements above. 
Shindo discloses, a laser soldering system (see bonding device 3 in Figs. 7A-7C), comprising: 
a moving system (see Fig. 7A-C) having a robot arm (see moving means in Fig. 7A-C and disclosed in para 0008 “The suction nozzle 5 and the laser irradiation portion 6 are fixed to a coupling block 7, and are moved reciprocatively between a magnetic head side and a solder ball supplying device 8 side by moving means (not shown)”) with multiple degrees of freedom (see Fig. 7A-C); 
a gripper (see suction nozzle 5) mounted on the robot arm (see Fig. 7A-C), the gripper (5) gripping an object (solder ball 4) and placing the object (4) at a target location (see slider 1) on a product (see flexure 2) to be soldered (see Fig. 7A-C), 
a presser (see annotated Fig. 7A) mounted on the robot arm (see Fig. 7A-C) and a member (see cone shaped member) that is facing the object (4), and 
a laser (see laser irradiation portion 6) emitting a laser beam (see Fig. 7C) through the member (see cone shaped member) to solder the object to the target location while the object (4) is pressed against the product (1).
Johnson teaches, a presser (see open framework 64) has a member (see combination of elements 32, 30, and 28) fixedly attached to the presser so as the laser beam (laser beam 18) is configured to go through the member (see Fig. 3), and the member is arranged within a slot (see Fig. 3) defined between opposing sidewalls (see elongated rails 66) of the presser (64) for (see layer 22) and pressing the object against the product (see layer 24) so as a laser beam through the member to solder the object to the target location (see weld 26) while the object is pressed against the product (see Fig. 1), and wherein the slot extending in a longitudinal direction (see Fig. 1) transverse to a pressing direction of the presser and generally parallel with a longitudinal axis of the object (see annotated Fig. 1).
Bullock teaches, a laser soldering system (see laser assembly 36 in Fig. 2) comprises the presser (see elongated hollow capillary 40 in Fig. 2) has a transparent member (see solid pressure foot 50 and Col. 4 lines 33-37 “the tip is formed by a solid pressure foot 50 that is fixed to the end of the capillary.  The pressure foot is made of a hard, long-wearing material, such as sapphire or ruby, transparent to the 1.06 micron wavelength laser beam” and lines 42-44 “The sapphire pressure foot is also non-wetting and transparent to the laser beam 51 that is transmitted from the end of fiber 38”), wherein the transparent member (50) directly contacting a top surface of the object (see lead 52) and pressing the object (52) against the product (see substrate 56) so as a laser (see laser assembly 36 with optical fiber 38) emitting a laser beam (see laser beam 51) through the transparent member (50) to solder the object (52) to the target location (see pad 54) while the object (lead 52) is pressed against the product (disclosed in Col. 5 lines 15-19 “Having pressed the pressure tip 50 of the bonding tool downwardly upon the lead end to press it against the bonding pad and substrate upon which it rests, heat an ultrasonic energy may now be applied”).
Liskow teaches, a jaw tooling (see 25 in Fig. 2A-B) is formed of an elastic material (disclosed in para 0028 “the material selected for the tooling is somewhat elastic.  This allows the contact positions 3, 3', 7, 7', 11, and 11' to slightly compress during gripping.  A suitable choice of this elastic property further aids in assuring that all six positions 3, 3', 7, 7', 11, and 11' contact the workpiece with balanced force between the two ends of the tooling 25”). 
Shindo, Johnson, Bullock, and Lisko either in combination or stay alone does not explicitly disclose, “a gripper is mounted on a robot arm of a laser soldering system to grip and place a to be soldered object at a target place location on a product” in combination with “two separate and opposing sidewalls of a presser connected to the robot arm defined a slot so as an elastic transparent member formed from a single material that is positioned within the slot by directly fixedly attaching to the two separate and opposing sidewalls, wherein the elastic transparent member is extending downwardly below two separate and opposing sidewalls of the presser for directly contacting on a top surface of the to be soldered object, and wherein the two separate and opposing sidewalls are extending upwardly above the elastic transparent to define an open end of the slot such that an end of a laser is configured to arrange within the open of the slot and adjacent the elastic transparent member and the laser emitting a laser beam through the elastic transparent member to solder the object to the target location while the object is pressed against the product”.
Thus, at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Shindo, Johnson, Bullock, and/or Lisko), and the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VY T NGUYEN/Examiner, Art Unit 3761

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761